Citation Nr: 0028552	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disability.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
July 1981.

This matter arises from a July 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a skin disability is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a skin disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A March 1979 service medical records indicates that the 
veteran had a rash located on the anterior aspect of his 
right forearm, right upper arm, and lateral aspect of the 
neck.  The assessment was dermatitis, etiology unknown.  An 
April 1979 record shows that the veteran had a rash on the 
anterior portion of the upper right arm; the assessment was 
possible miliaria.  The veteran's May 1981 service separation 
examination noted psuedofolliculitis barbae.

VA medical records show that the veteran has been diagnosed 
with a current skin disability.  For example, a VA medical 
record dated in December 1998 noted eczema in the right waist 
area.  The veteran has asserted continuing skin problems 
since 1979.  Based on the foregoing, the Board finds that the 
veteran has submitted evidence sufficient to well ground his 
claim of service connection for a skin disability.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); see also Savage v. Gober, 10 Vet. App. 488 
(1997).


ORDER

The veteran's claim of entitlement to service connection for 
a skin disability is well grounded, and to this extent, the 
appeal is granted, subject to the provisions set forth in the 
following remand portion of this decision.


REMAND

As the veteran has presented a well-grounded claim, the VA 
must properly and sufficiently develop the veteran's claim in 
order to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a).  In that regard, the Board finds that 
additional development is necessary to assess the veteran's 
skin disability and to ensure the promulgation of a fully 
informed decision.  Thus, the veteran should be afforded an 
examination to determine the nature and etiology of his skin 
disability.

The Board observes that the veteran has claimed that he 
received treatment for his skin disability from a private 
physician, Cardwell Silas, M.D.  Although the RO has 
contacted the office of Dr. Silas, the Board finds that 
another attempt should be made to obtain any such records.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  All pertinent VA medical records not 
already in the claims file should be made 
of record.  The RO should also make 
another attempt to obtain treatment 
records relating to the veteran from the 
office of Dr. Silas.  The RO should 
obtain the appropriate release from the 
veteran and also advise him that Dr. 
Silas has yet to comply with a request 
for records.  Any such records should be 
associated with the claims file for 
review prior to a VA examination

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his skin disability.  The 
claims folder should be made available to 
the examiner, who is to study it prior to 
the examination.  The examiner is to 
relate all clinical findings and the 
diagnosis(es) of any skin disability 
present.  The examiner is to express an 
opinion, with full rationale, as to 
whether it is as least as likely or not 
that a skin disability, if present, is 
related to service or to any symptoms 
shown during service and claimed 
following discharge from service.

3.  Thereafter, the RO should adjudicate 
the claim for service connection for a 
skin disability.  If the claim is denied, 
a supplemental statement of the case 
should be issued to the veteran and his 
representative, and they should be given 
the opportunity to respond thereto.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	K. J. LORING	
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



